DETAILED ACTION
Status of the Application
Claims 1-3 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 09/30/2020; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 09/30/2020.

Claims 1-3 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 04/03/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-3, under Step 2A claims 1-3 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-3, the independent claims (claims 1 and 3) are directed to the analyzing and managing of visitors’ and travel data (e.g. receiving positional information, storing visit data, determining visits of moving bodies, calculating moving body visits,). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as sales activities or behaviors and business relations. The managing commercial interactions is entered into when the determining the customer visit number for the facility. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – information analysis device, reception unit, map information storage unit, visit data storage unit, moving body visit determination unit, moving body visit ratio calculation unit, customer visit number calculation unit to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0040) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as information analysis device, reception unit, map information storage unit, visit data storage unit, moving body visit determination unit, moving body visit ratio calculation unit, customer visit number calculation unit . When considered individually, the information analysis device, reception unit, map information storage unit, visit data storage unit, moving body visit determination unit, moving body visit ratio calculation unit, customer visit number calculation unit claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0032]) “Since the user terminal 40 can be realized by a general personal computer, a detailed explanation will be omitted. As shown in FIG. 6, the user terminal 40 is configured to at least include a control unit 41, storage unit 42, communication unit 43, display unit 44 and input unit 45. The configuration of each part, for example, is respectively similar to the configuration of each part having the same name of the onboard navigation device 10 or mobile terminal 20.” [0051] “It should be noted that, since route guidance processing until a destination is well known to those skilled in the art, a detailed explanation more than this is omitted. In addition, since map information for performing route guidance processing is also well known to those skilled in the art, detailed explanation and illustration more than this is omitted.”  ([0072])  “It should be noted that the creation method of the customer visit data, etc. are known to those skilled in the art as disclosed in Patent Document 2, Patent Document 3, etc. for example, and thus explanation thereof will be omitted. It should be noted that the customer visit data 323 is not limited to a case of storing in the storage unit 32 of the information analysis device 30. By configuring so as to store the customer visit data 323 in a server (not shown) managed by the facility 70 a, it may be configured so as to be able to access the customer visit data 323 from the information analysis device 30 via the communication network 50 (or interface), for example.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claim 2 is not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20030009279, Kawamoto.

Referring to Claim 1, Kawamoto teaches an information analysis device comprising (
Kawamoto: Sec. 0018, a program used to direct a computer to perform similar control, and a computer-readable storage medium storing the program.
Kawamoto: Sec. 0044, According to the present embodiment, the terminal used by a client is a mobile terminal, but a device other than the mobile terminal can be connected to the center 1 through a public networks, and any terminal such as a desk top personal computer, etc.):
a reception unit which receives positional information of a plurality of moving bodies (
Kawamoto: Fig. 14A-C describes a map providing the location of clients as well as other moving vehicles that are waiting for parking.);

a map information storage unit which stores map information including roads on which the plurality of moving bodies can travel, and positions of a plurality of facilities to which the plurality of moving bodies can visit (
Kawamoto: Fig. 14A-C
Kawamoto: Sec. 0072, in FIG. 5 indicates that when the unoccupied seat rate is lower than 10%, the visiting rate of clients is normally low. According to the store information from the center 1, the clients A and B stops actually visiting the Yamashita Park Store to avoid the crowded store when they are informed that the unoccupied seat rates are as low as 5% and 9% respectively. The clients C and D actually visit the store because they are informed that the unoccupied seat rates are as high as 30% and 50% respectively.);
Kawamoto describes multiple clients traveling to multiple stores and 0118 teaches the information being added to map.

a visit data storage unit which stores customer visit data related to visits of customers to at least any one facility among the plurality of facilities (
Kawamoto: Sec. 0030, FIG. 12 is a flowchart of the update process of store information when a client visits a store managed by the central system.
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... Therefore, the visiting date and time are stored in the record of the service code of the client actually visiting the store only. As a result, based on the number of records storing the visiting date and time and the number of records not storing them, the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.);
a moving body visit determination unit which determines visits of the plurality of moving bodies to the facility based on positional information of the plurality of moving bodies and a position of the facility stored in the customer visit data, and stores moving body visit data of the plurality of moving bodies to the facility (
Kawamoto: Fig. 14A-C describes a map providing the location of clients as well as other moving vehicles that are waiting for parking.
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store…the current store information stores the number of seats, remaining seats, all car spaces, and remaining car spaces of each store to obtain the unoccupied seat rate and the unoccupied car space rate, thereby updating the data according to the information from the information terminal 3 of each store.);
Kawamoto teaches storing the number of visits at a store.

a moving body visit ratio calculation unit which calculates a moving body visit ratio which is a ratio of a moving body visit number and a customer visit number for the facility, according to a comparison between the customer visit data and the moving body visit data for the facility (
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store…the current store information stores the number of seats, remaining seats, all car spaces, and remaining car spaces of each store to obtain the unoccupied seat rate and the unoccupied car space rate, thereby updating the data according to the information from the information terminal 3 of each store.);
Kawamoto describes comparing data that includes car locations and store visitations.

a customer visit number calculation unit which, in a case of a facility stored in the customer visit data being present in a predetermined region set in advance corresponding to a designated facility that was arbitrarily designated from among the plurality of facilities, or on a road which is the same as the designated facility, calculates a virtual customer visit number to the designated facility, based on a moving body visit ratio to the facility calculated by the moving body visit ratio calculation unit (
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store…the current store information stores the number of seats, remaining seats, all car spaces, and remaining car spaces of each store to obtain the unoccupied seat rate and the unoccupied car space rate, thereby updating the data according to the information from the information terminal 3 of each store.
Kawamoto: Sec. 0103, the client demand information integration device 10 receives the notifications, and subtracts the notified number of clients (the number of cars for the parking lot) from the current number of unoccupied seats (the current number of available car spaces for the parking lot) stored in the current store information about the store in the current store information database 15 in step S52, thereby updating the current number of unoccupied seats (the current number of available car spaces for the parking lot). In step S53, the unoccupied seat rate (unoccupied car space rate) is obtained from the value obtained in step S52 and the total number of seats (the total car spaces in the parking lot). In step S54, the updated data is reflected on the current store information in the current store information database 15, thereby terminating the process.
Kawamoto: Sec. 0106, the client demand information integration device 10 receives the notifications, and adds the notified number of clients (the number of cars for the parking lot) to the current number of unoccupied seats (the current number of available car spaces for the parking lot) stored in the current store information about the store in the current store information database 15 in step S62, thereby updating the current number of unoccupied seats (the current number of available car spaces for the parking lot). In step S63, the unoccupied seat rate (unoccupied car space rate) is obtained from the value obtained in step S62 and the total number of seats (the total car spaces in the parking lot). In step S64, the updated data is reflected on the current store information in the current store information database 15, thereby terminating the process.).
Kawamoto describes comparing data that includes car locations, store visitations, which the data is used to predict and determine the number of clients actually visiting a store.

Referring to Claim 2, Kawamoto teaches the information analysis device according to claim 1, wherein the customer visit data is stored for every predetermined time slot of one day, and wherein the customer visit number calculation unit calculates the customer visit number visiting the designated facility for every predetermined time slot of one day (
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store… the time and date, the time period, the unoccupied seat rate and the unoccupied car space rate of the parking lot at the time are stored as associated with one another.
Kawamoto: Sec. 0066, In FIG. 4, the location information database 13 is searched using as a search key the time period on which an analysis is to be carried out, the location information (location code) about the location of the client who accessed the center 1 in the time period is obtained, and the territory information database 16 is searched using as a search key the location code ((1)), thereby confirming the corresponding store ((2)). Then, the current store information database 15 is searched based on the access time stored in the location information database 13 so that the unoccupied seat rate in a time period in large (small) demand can be designated.
Kawamoto: Sec. 0077, FIG. 7A is a graph for each time period showing the relationship between the unoccupied seat rate obtained when the client accesses the center 1 and the visiting rate of the client checking the store information about the Yamashita Park Store. FIG. 7B is a similar graph about the other suburban stores.);
Kawamoto describes comparing data that includes store visitations and time period, in which the Examiner is interpreting time periods as time slots.

Claim 3 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howe, U.S. Pub. 20160343003, (discussing analyzing location data based off of transaction data).
Iwata et al., J.P. Pub. 2002297833, (discussing the processing and analyzing traffic of vehicles).
Kurzhanskiy et al., Traffic Management: An Outlook, http://connected-corridors.berkeley.edu/sites/default/files/Traffic%20Management%20Outlook.pdf, Economics of transportation, 2015 (discussing determining the cause and impact of traffic, and managing traffic data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624